 1 RONALD W. HOPKINS (Bar No. 100895)
   CHRISTIAN J. GASCOU (Bar No. 209957)
 2 GASCOU HOPKINS LLP
   9696 Culver Boulevard, Suite 302
 3 Culver City, California 90232
   Telephone: (310) 785-9116
 4 Facsimile: (310) 785-9149
   Email: rhopkins@gascouhopkins.com
 5
   Attorneys for Plaintiff
   ALLIED WORLD INSURANCE COMPANY
 6
   BRITTANY RUPLEY HAEFELE (Bar No. 276208)
 7 WILLIAM L. PORTER (Bar No. 133968)
   PORTER LAW GROUP, INC.
 8 7801 Folsom Boulevard, Suite 101
   Sacramento, California 95826
 9 Telephone: (916) 381-7868
   Facsimile: (916) 381-7880
10 Email: bporter@porterlaw.com
   Email: bhaefele@porterlaw.com
11
   Attorneys for Defendant
12 NEW PARADIGM PROPERTY MANAGEMENT, LLC
                              UNITED STATES DISTRICT COURT
13
                             EASTERN DISTRICT OF CALIFORNIA
14
                                  SACRAMENTO DIVISION
15
     ALLIED WORLD INSURANCE COMPANY,
16   a Delaware corporation,                          Case No. 2:16-CV-02992-MCE-GGH
17               Plaintiff,
                                                      Ex Parte Motion for Request to Modify
18   v.                                               Pretrial Order By Stipulation to Extend
                                                      Certain Deadlines By An Additional Ninety
19                                                    Days to Permit Mediation Under the VDRP
     NEW PARADIGM PROPERTY                            Program
     MANAGEMENT, LLC, a California
20   Corporation, and DOES 1 through 20, inclusive,
21               Defendants.
22
     NEW PARADIGM PROPERTY                            Case No. 2:17-cv-00552-KJM-CKD
23
     MANAGEMENT, LLC, a California
     Corporation,                                     (Administratively and consolidated with case
24
                 Plaintiff,                           2:16-CV-02992-MCE-GGH)
25
     v.
26
     ALLIED WORLD INSURANCE COMPANY,
27   a Delaware corporation, and DOES 1 through
     200, inclusive
28
                 Defendants.



                                      -1-
                STIPULATED REQUEST TO MODIFY THE PRETRIAL ORDER
 1               Pursuant to Local Rule 143 and Federal Rule of Civil Procedure (FRCP) 16(b)(4),
 2 Defendant, NEW PARADIGM PROPERTY MANAGEMENT, LLC (hereinafter Defendant),
 3
     and Plaintiff, ALLIED WORLD INSURANCE COMPANY (hereinafter Plaintiff) by and
 4
     through the undersigned counsel, hereby jointly stipulate and request this Court to issue an Order
 5
     to modify the Initial Pretrial Scheduling Order (ECF No. 3) (hereinafter “Initial Pretrial
 6
     Scheduling Order” or “Pretrial Order”) for case 2:16-CV-02992-MCE-GGH, by extending the
 7
     dates for conclusion of expert witness discovery and the deadline for filing of dispositive
 8
 9 motions by 90 days from the current deadline of January 29, 2019 to April 29, 2019, with all
10 other deadlines to remain as governed by the Initial Pretrial Scheduling Order.
11               The purpose of this request is to permit the parties to engage in mediation under the
12 VDRP program and to avoid the expense of anticipated lengthy expert depositions and/or the
13 filing of potential dispositive motions pending the results of mediation. The mediation would
14
   need to occur in February or March of 2019—as the principal of one of the parties will be out of
15
   the country through the first week of February.
16
                The Initial Pretrial Scheduling Order allocated 365 days for fact discovery until
17
   December 22, 2017 (ECF No. 3). Discovery including initial Rule 26(f) disclosures was then
18
19 placed on hold pending ruling on Defendant’s Motion to Compel Arbitration (ECF No. 23),
20 which was denied on September 28, 2017. Shortly after denial of the motion on October 16,
21 2017, the court granted a joint request to extend fact discovery by 120 days to April 20, 2018
22 (ECF No. 28) and by 60 days to June 19, 2018 (ECF No. 35). Fact discovery was later extended
23 to August 3, 2018 (ECF No. 35.)
24
                 The parties have to date diligently engaged in discovery consisting of the exchange
25
     of several rounds of very lengthy written discovery, including amended and supplemental
26
     responses after meet and confers, and the exchange of several binders of documents concerning
27
     the construction project obtained both from the parties and from third parties through subpoena.
28




                                       -2-
                 STIPULATED REQUEST TO MODIFY THE PRETRIAL ORDER
 1               The last of the responses to document production requests was accomplished in early
 2 March. Since that exchange and in April and May of 2018, the parties have exchanged additional
 3
     lengthy rounds of written discovery and produced thousands of pages of additional documents
 4
     pursuant to follow-up requests. Numerous PMQ and fact witness depositions were taken in the
 5
     summer of 2018.
 6
                 Following the conclusion of fact discovery, the parties have at great expense
 7
     designated four experts on the complex construction and suretyship issues, who have exchanged
 8
 9 six lengthy reports.
10               The parties jointly believe that it may be productive to mediate at this point prior to

11 incurring the expense of expert deposition discovery and/or the filing of any dispositive motions,
12 and will file a stipulation for referral to the VDRP program—with mediation to occur after the
13 owner of one party returns to the United States in early February. The stipulation would permit
14
   the parties to devote resources to settlement rather than to litigation, and is also likely to
15
   conserve judicial resources.
16
                FRCP 16(b)(4) allows a court to modify a scheduling order upon a showing of “good
17
   cause.” According to the Ninth Circuit Court, the “good cause” standard required is primarily
18
19 concerned with the diligence taken by the party seeking the extension. Johnson v. Mammoth
                                         th
20 Recreations, Inc, 975 F.2d 604, 609 (9 Cir. 1992). A court may modify the scheduling order
21 should the given deadlines not be reasonably able to be met, despite diligent efforts. Jackson v.
22 Laureate, Inc., 186 F.R.D. 605, 608 (E.D. CA 1999).
23               This Stipulated Request to Modify the Pretrial Order is supported by good cause.
24
     The parties hereby respectfully request that this Court modify the Pretrial Order by extending the
25
     expert deposition and dispositive motion deadline by an additional ninety days.
26
     This would result in the following new deadlines:
27
     Expert Deposition Deadline: April 29, 2019.
28
     Dispositive Motion Filing Deadline: April 29, 2019


                                       -3-
                 STIPULATED REQUEST TO MODIFY THE PRETRIAL ORDER
 1 All other deadlines in the Pretrial Order remain unchanged.
 2                                            GASCOU HOPKINS LLP
 3
     Dated: January 4, 2019                   By: _________/Ronald Hopkins/________
 4                                                RONALD W. HOPKINS
                                                  Attorneys for Plaintiff/Counter-Defendant
 5                                                ALLIED WORLD INSURANCE COMPANY

 6
     Dated: January 4, 2019                   PORTER LAW GROUP, INC.
 7

 8
 9
                                             By: _______/Brittany Rupley Haefe/____
10                                               BRITTANY RUPLEY HAEFELE
                                                 Attorneys for Defendant/Counter-Claimant
11                                               NEW PARADIGM PROPERTY
                                                 MANAGEMENT, LLC
12
13                                             ORDER
14
            IT IS SO ORDERED.
15
     Dated: January 9, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28




                                      -4-
                STIPULATED REQUEST TO MODIFY THE PRETRIAL ORDER
